Citation Nr: 1227812	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968, and had additional service in the Reserves.  He served in the Republic of Vietnam from April 12, 1968 to December 14, 1968, and earned the Vietnam Service Medal with Fleet Marine Force (FMF) Combat Operations Insignia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to his military service.

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decisions to grant service connection for bilateral hearing loss and tinnitus herein are completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his May 2008 informal claim that he has hearing loss and ringing in the ears which began during his active duty service.  The Veteran explained that he was exposed to noise during his active service from (1) heavy duty operational equipment, (2) air traffic operations during periodic transportation supply runs to the airport with prolonged wait times, and (3) small weapons fire.

In his January 2009 notice of disagreement, the Veteran provided VA with pictures of himself driving trucks, working at an airport, driving heavy machinery, firing a weapon, operating a circular saw, and using a hammer.  He explained that these photographs constitute evidence that he was continuously surrounded by loud noise during his service.  Additionally, the Veteran requested that VA accept the positive medical opinion provided by his private treating clinician.

In his January 2010 substantive appeal, the Veteran described his in-service noise exposure in greater detail.  He also asserted that the positive etiological opinions from his treating clinicians should carry greater weight than the VA examiner's opinion because "My personal doctors understand my conditions, my history, and have rendered logical opinions....[I]f all opinions are weighed equally, the decision should be placed in my favor."

In a May 2011 statement, the Veteran asserted that because there are medical opinions for and against his claim, the evidence is in equipoise and he should be granted the benefit of the doubt.  Additionally, he noted that hearing loss need not be shown in service in order to warrant a grant of service connection.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss or tinnitus.  In Reports of Medical Examination dated July 1966, August 1967, November 1968, and January 1970, the Veteran had perfect scores on whispered voice (wv) tests bilaterally.  Additionally, in August 1967, when spoken voice (sv) tests were administered bilaterally, the Veteran again had perfect scores.  No audiometric test results during the Veteran's service are of record.

In Reports of Medical History dated August 1967 and January 1970, the Veteran reported that he did not have, and had never had, ear trouble or hearing loss.

After service, in August 2008, a private audiologist, C.M., wrote a letter informing VA that she had evaluated the Veteran's hearing sensitivity in May 2008.  The Veteran had reported an extensive history of noise exposure during his service, no other noise exposure without hearing protection, and no family history of hearing loss.  The Veteran also reported experiencing hearing loss and tinnitus.  The audiologist found that:

Routine pure tone testing revealed a moderate through 4000 Hz [Hertz] rising to mild sensorineural hearing loss in his right ear.  Test results in the left ear show a mild through 6000 Hz dropping to a moderate sensorineural hearing loss.  Otoscopic inspection revealed normal middle ear function in both ears.  Speech reception thresholds were consistent with pure tone testing.  Speech discrimination scores were excellent bilaterally.  Immittance testing revealed normal middle ear function in both ears.  As a result of evaluating [the Veteran's] hearing sensitivity, it is as likely as not that his tinnitus is related to his time in the service.

In December 2008, a private physician, Dr. E.W.S., noted in a letter that the Veteran had reported having extensive noise exposure secondary to his service in Vietnam, and from working around heavy equipment and machinery, firearms, and airport traffic.  The Veteran also reported that he had been experiencing difficulty hearing in crowded situations, and tinnitus, for a few years.

Dr. E.W.S. found that an audiogram evaluation showed mild sensorineural hearing loss bilaterally, worse on the right side, with near-normal speech recognition and speech recognition threshold (SRT) which was worse on the right (40) than on the left (25).  The Veteran had normal tympanic membranes and no evidence of any external ear or middle ear abnormality.  Dr. E.W.S. opined that "the patient does indeed have mild sensorineural hearing loss bilaterally which is related to noise exposure from his time in the service or from his other exposures."

VA provided the Veteran with a compensation and pension examination of his hearing loss and tinnitus in October 2009.  The examiner, an audiologist, reviewed the claims file and medical records.  The Veteran reported that he was exposed to noise in service as an equipment operator and truck driver.  The examiner's evaluation revealed that pure tone thresholds, in decibels, were as follows:




Oct. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
30
40
LEFT
25
30
20
25
35

Speech recognition was 100 percent in the right ear and 100 percent in the left ear.

The October 2009 examiner diagnosed the Veteran with moderate rising to mild sensorineural hearing loss in the right ear, and with mild sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not to have been caused by noise exposure in service because:

[The Veteran's] current hearing loss configuration is not typically seen with noise exposure.  Noise exposure causes symmetrical loss [which] is greater in the high frequencies.  [The Veteran's] current hearing loss in the right [ear] has a rising configuration rather than sloping and his left ear is better at frequencies and is a flat loss.  No hearing loss was reported in service.  Therefore, it is less than likely that the current hearing loss and tinnitus [are] related to military noise exposure.

In January 2010, Dr. E.W.S. provided a new opinion to the effect that the Veteran "has hearing loss in both ears that causes significant impairment.  This is as likely as not to be due to his noise exposure from his time in the military."

In April 2010, another private physician, Dr. G.S.K., recorded the Veteran's statement that he was exposed to noise during service from driving a truck; air traffic, including incoming and outgoing helicopters; and using various power tools, including circular saws.  Dr. G.S.K. found that the Veteran's ears were clear, with intact and mobile drums.  Dr. G.S.K. also reviewed the December 2008 audiogram which demonstrated bilateral sensorineural hearing loss, and opined that the Veteran's "noise exposure is at least as likely as not attributable to his hearing loss as well as his tinnitus."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned clinicians are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experienced noise exposure in service, and that he has experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (tinnitus is capable of lay observation).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of noise exposure, hearing loss, and tinnitus are credible, based on his predominantly consistent statements throughout the claim.  Additionally, the Board finds no reason to doubt the veracity of the photographs which the Veteran submitted to VA.  The Board agrees with his January 2010 statement that "The many photographs I have provided are not alleged photos."

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board is cognizant of the positive and negative evidence of record.  The Board acknowledges the Veteran's service treatment records, the prolonged period without complaint for hearing loss or tinnitus, and the contradictory medical evidence of record.  Nonetheless, this evidence is not fatal to the Veteran's claim.

Rather, the Board finds that the opinions of the Veteran's private clinicians are entitled to at a minimum equal, if not greater, probative weight than the opinion of the October 2009 VA examiner.  Significantly, the VA examiner substantially relied on her finding that "No hearing loss was reported in service."  However, as noted above, no audiometric test results during the Veteran's service are of record; rather, only whispered and spoken voice test results are available.  Although the whispered and spoken voice testing reflects normal findings, it is widely known that those tests are insensitive to high frequency hearing loss which is the area of hearing most affected by noise exposure; consequently, such test results cannot adequately support a finding of no hearing loss in service.  Furthermore, as discussed above, the Veteran has provided competent and credible lay evidence of noise exposure, hearing loss, and tinnitus in service.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).

Additionally, in Buchanan, supra, the United States Court of Appeals for the Federal Circuit held that "[i]f the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence."  Here, because the Veteran has provided competent and credible lay evidence to the effect that his hearing loss and tinnitus had their onset during service, the examiner erred by relying on the finding that no hearing loss in service was reported.

Furthermore, as the Veteran persuasively asserted in his January 2010 substantive appeal, his personal doctors, by virtue of their experience treating him, understand his conditions and history.  Furthermore, they have rendered logical opinions relating his bilateral hearing loss and tinnitus to his noise exposure in service.  Moreover, the most probative evidence of record demonstrates that the Veteran was not exposed to post-service noise exposure.  Therefore, the positive etiological opinions provided by the Veteran's treating clinicians warrant a degree of probative value that is at least in equipoise with the VA examiner's October 2009 opinion.

Attributing the benefit of the doubt to the Veteran, the Board finds that his bilateral hearing loss and tinnitus warrant service connection based on the more probative positive etiological opinions of record.  Accordingly, service connection for the Veteran's bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


